Citation Nr: 1042106	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected degenerative disc disease, lumbar 
spine prior to July 2, 2008, and in excess of 40 percent since 
July 2, 2008. 

2.  Entitlement to service connection for a skin condition, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

In an April 2009 rating decision, the RO increased the disability 
evaluation for the service-connected low back disability from 10 
to 40 percent disabling, effective July 2, 2008.  In accordance 
with AB v. Brown, 6 Vet. App. 35 (1993), the Veteran will 
generally be presumed to be seeking the highest rating available, 
and it follows that a partial grant of an increased rating does 
not terminate an appeal.  

The Veteran specifically limited his appeal to the claims for 
increased rating for the low back condition and service 
connection for a skin condition, to include as secondary to 
herbicide exposure.  The claim for an increased rating for 
service-connected cephalgia has not been perfected and is not 
before the Board pursuant to 38 C.F.R. § 20.202 (2010).

The issue of entitlement to service connection for a skin 
condition, to include as secondary to herbicide exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to July 2, 2008, the Veteran's service-connected low 
back disability is primarily manifested by subjective pain, 
forward flexion of the thoracolumbar spine limited to 75 degrees, 
and muscle spasms; there is no evidence of guarding, abnormal 
gait, or abnormal spinal contour. 

2.  Since July 2, 2008, the Veteran's service-connected low back 
disability is manifested by degenerative disc disease of the 
thoracolumbar spine and forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, with no evidence of 
ankylosis or incapacitating episodes.    


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 10 
percent for the service-connected degenerative disc disease, 
lumbar spine prior to July 2, 2008 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2010).

2.  The criteria for a disability evaluation greater than 40 
percent for the service-connected degenerative disc disease, 
lumbar spine since July 2, 2008 have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in June 2005 and June 
2008 letters.  In a July 2008 response, the Veteran indicated 
that he had no additional evidence to submit.  The claim was 
readjudicated in an April 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333. 

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, provided the Veteran 
examinations, and assisted the Veteran in obtaining evidence.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Increased Rating 

The Veteran maintains that he is entitled to a disability rating 
greater than 10 percent for his service-connected low back 
disability prior to July 2, 2008, and in excess of 40 percent 
since July 2, 2008.  In that regard, disability evaluations are 
determined by the application of a schedule of ratings, which are 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 


Lumbosacral Strain

In the August 1970 rating decision, the RO granted service 
connection and assigned an initial noncompensable disability 
evaluation for lumbosacral strain, effective from May 2, 1970, 
the day after discharge from service.  In granting service 
connection, the RO noted the Veteran's in-service treatment for a 
back strain in September 1968.  In April 2005, the Veteran 
initiated a claim for an increase in his disability evaluation.  
In the November 2005 rating action on appeal, the RO increased 
the rating to 10 percent disabling, effective, April 12, 2005.  
Subsequently, in the April 2009 rating decision, the RO 
recharacterized the service-connected disability as degenerative 
disc disease lumbar spine and increased the evaluation to 40 
percent disabling, effective July 2, 2008, based upon the 
Veteran's limitation of motion of the lumbar spine; specifically, 
forward flexion, which was demonstrated in the July 2, 2008 
private treatment record.    

The Veteran's lumbar spine disability is currently rated under 38 
C.F.R. § 4.71a, DC 5237, the diagnostic code for lumbar strain.  
Disorders of the spine may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  38 
C.F.R. 
§ 4.71a.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees.  A 20 percent evaluation is 
appropriate where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is appropriate where there forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is appropriate where there is unfavorable ankylosis of 
the entire thoracolumbar spine.  Note (1) requires an evaluation 
of any associated objective neurological abnormalities, 
including, but not limited to, bowel, or bladder impairment, 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5237.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months; a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months; and a 60 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, 
for purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note 
(2).

In determining whether increased ratings are warranted prior to 
and since July 2, 2008, the pertinent evidence of record has been 
reviewed and a discussion of such evidence follows.  


The Veteran underwent a VA examination in October 2005.  At the 
time, the Veteran reported that his low back pain has 
progressively worsened, reporting no pain at rest, three out of 
ten pain while working, and ten out of ten pain when lifting 
heavy objects.  He further reported that working on uneven 
surface, such as hiking, aggravates the pain.  He indicated that 
his pain causes him functional limitation and he is not able to 
perform tasks that he previously was able to perform, such as 
plumbing, laying gas lines, or working with the forest service.  
He also reported that he is unable to do any yard work.  He is 
currently employed as a truck driver.  He denied the use of 
assistive devices.  

On examination, range of motion of the Veteran's thoracolumbar 
spine demonstrated forward flexion to 75 degrees; extension to 20 
degrees; left lateral flexion to 30 degrees; right lateral 
flexion to 30 degrees; left lateral rotation to 30 degrees; and 
right lateral rotation to 30 degrees.  There was no obvious 
deformity of the spine.  Palpation of the lumbar spine was 
remarkable for moderate degree of tenderness on palpation between 
the L3 and L5 segments.  X-rays of the lumbosacral spine were 
normal.  The examiner noted no further loss of range of motion 
with repetitive movements.  The diagnosis was lumbosacral strain.  

In a November 2005 VA outpatient treatment record, the Veteran is 
prescribed pain medication for his back pain. 

In July and August 2006 VA outpatient treatment records, the 
treating physicians noted the Veteran's health problems, 
including back pain, and recommended the Veteran participate in 
physical therapy for a stretching and strengthening exercise 
program for his lumbar spine condition.    

In a February 2007 VA outpatient treatment record, x-rays of the 
Veteran's lumbar spine demonstrate subtle degenerative changes of 
the inferior lumbar spine with minimal progression of disease 
since 2005.  

In a February 2008 VA outpatient treatment record, a problem list 
indicates the Veteran has low back pain, no radiculopathy, no 
myelopathy, and chronic degenerative changes, however, notes the 
Veteran is not a surgical candidate.  


In a May 2008 private treatment record, the Veteran is noted to 
be participating in physical therapy for his lumbar disability, 
which does not seem to be helping his paraspinal spasm; 
specifically, the paraspinal spasms improve for a few minutes, 
but are worse as soon as he leaves the treatment session.  On 
examination, there is paraspinal spasm and tenderness at L5.  The 
assessment is lumbar pain.  

In a June 2008 letter, the Veteran's physical therapist reports 
that the Veteran was seen a total of eight times for low back 
pain.  The Veteran is noted to be compliant with the therapy, 
showing great effort when present; however, he did not experience 
any pain resolution in the back with therapy and reports that his 
back has felt the same way for the last 20 years.  The Veteran 
will be discharged from therapy, as he is not progressing or 
noticing a permanent change in his back pain.  

In a June 2008 letter, the Veteran's massage therapist reports 
that she has treated the Veteran for 12 sessions, using many 
modalities of massage and bodywork.  She further reports that she 
has been a licensed massage therapist for 12 years and has never 
worked on a client for this amount of time and not seen 
measureable positive results.  Regarding the Veteran, she reports 
that she treats him approximately every two weeks and each time 
he returns, his muscles should soften, however, the muscles are 
hard and solid like a rock or bridge cable.  

In a June 2008 statement, the Veteran reported that he has low 
back pain and that he takes many pills to alleviate the pain, 
however, he is a truck driver and can't take prescription drugs 
as they may impair his ability to drive.  He further indicates 
that he experiences trouble sleeping for multiple reasons, 
including his back pain.  The Veteran reports that he goes to 
multiple medical appointments for his disabilities, including his 
low back pain.  He further reports that he enjoys photography, 
however, experiences back pain when he tries to walk and take 
pictures.

In a July 2, 2008 private physical therapy progress note, the 
Veteran's physical therapist examines the Veteran and reports the 
following findings to the Veteran's private physician, Dr. N.S.  
The Veteran's range of motion of his lumbar spine has improved; 
forward flexion is to 27 degrees, extension is to 7 degrees, 
right side bending is to 8 degrees, and left side bending is to 9 
degrees.  


In an August 2008 statement, the Veteran's wife reported that his 
disabilities are affecting their lives.  Specifically, she 
reports the Veteran is hurting, so they are unable to go out 
dancing.  She further reports the Veteran is unable to look at a 
computer screen for more than an hour without a backache.  She 
reports the Veteran attends multiple medical appointments, 
including rehabilitation for his back.  

The Veteran underwent a VA spine examination in November 2008 at 
which time he reported experiencing mild fecal leakage, nocturia, 
and urinary frequency which the examiner specifically noted were 
not related to his back problem.  He further reported 
experiencing fatigue, decreased motion, stiffness, weakness, 
spasms, and pain.  He reported experiencing severe spinal flare-
ups precipitated by walking, bending, and standing, that occur 
weekly and last for one or two days; the pain is alleviated by 
rest and medication.  Regarding incapacitating episodes during 
the past 12 months, the Veteran reported that in early November 
2008, he was putting a bench together with help and minimal 
bending, but he had to go to bed.  He further reported that this 
happens on a weekly basis.  The Veteran utilizes a cane.  

On examination, the Veteran had a slow and deliberate gate, with 
muscle spasms, guarding, pain on motion, and tenderness.  There 
was lumbar flattening.  There was no evidence of lordosis, 
scoliosis, or reverse lordosis.  There was no evidence of 
ankylosis.  There was muscle spasms, guarding, tenderness, and 
weakness which was severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  Range of motion demonstrated 
forward flexion to 30 degrees, with pain at 30 degrees; extension 
to 5 degrees, with pain at 5 degrees; lateral flexion to 10 
degrees, bilaterally; lateral rotation to 5 degrees, bilaterally.  
The examiner noted that there was additional loss of motion on 
repetitive use, with the following findings: extension to 5 
degrees; forward flexion to 30 degrees; lateral flexion to 10 
degrees, bilaterally; and lateral rotation to 5 degrees 
bilaterally, with pain as the cause for the additional loss of 
motion on repetition.  X-rays demonstrated slight degenerative 
changes of the lumbar spine, which the examiner noted appear to 
be unchanged since the February 2007 x-rays.

On neurological examination, there was no evidence of abnormal 
sensation or muscle atrophy, bilaterally.  Rectal examination 
demonstrated very poor rectal tone and mild benign prostatic 
hyperplasia (BPH).  

The diagnosis was degenerative disc disease of the lumbar spine.  
The examiner further noted the Veteran's BPH problem, however, 
indicates that these problems are not related to his low back 
disability.  Regarding the effects of the Veteran's disability on 
his occupational activities, the examiner noted the Veteran 
retired in October 2008, indicating that he was told to retire by 
his primary care doctor due to the pain.  The examiner further 
noted that when the Veteran was working, he had to quit early 
each night due to the pain.  As for the effects of the Veteran's 
disability on his daily activities, the examiner noted severe 
effects on shopping and chores; moderate effects on traveling, 
bathing, and dressing; mild effects on toileting; and the 
disability prevents the Veteran from exercising and participating 
in sports and recreation.  The examiner further noted that the 
twisting motions of bathing and dressing can easily cause severe 
flare-ups with spasms.  

VA outpatient treatment records in November 2008, February 2009, 
and March 2009 demonstrate the Veteran sought treatment for low 
back pain.  In March 2009, in addition to pain, the Veteran 
reported experiencing burning and muscle cramping in his low 
back.  

Prior to July 2, 2008

Given the evidence of record, the Board finds the preponderance 
of the evidence is against rating in excess of 10 percent prior 
to July 2, 2008, for the Veteran's service-connected lumbosacral 
strain under DC 5237.  Regarding the October 2005 VA examination, 
there are no noted muscle spasms, guarding, abnormal gait, or 
abnormal spinal contour.  In addition, forward flexion has not 
been shown to be greater than 30 degrees but not greater than 60 
degree(that examination noted forward flexion to 75 degrees) and 
the combined range of motion of his thoracolumbar spine was 215 
degrees.  Further, neither VA nor private outpatient treatment 
records show that the Veteran warrants an increase in rating 
based upon the aforementioned considerations, including range of 
motion, muscle spasms, guarding, or ankylosis.  The May 2008 
private record shows the Veteran experiences paraspinal spasms 
and tenderness, however, the evidence of record does not 
demonstrate that the spasms have resulted in an abnormal gait or 
abnormal spinal contour.  

Although the Veteran complains of pain, there are no noted 
objective findings of pain on range of motion maneuvers, 
including forward flexion; thus, the Board finds that the effects 
of pain reasonably shown to be due to the Veteran's service-
connected low back disorder are, however, already contemplated by 
the 10 percent rating for his lumbosacral strain.  38 C.F.R. §§ 
4.40, 4.59; DeLuca, supra.  The October 2005 VA examination did 
not note any pain at 75 degrees flexion and there was no 
additional loss of motion after repetitive motion testing and no 
objective evidence of further dysfunction in the form of atrophy, 
fatigability, weakness, or incoordination.  

There is no history of associated objective neurological 
abnormalities; thus, separate evaluations are not warranted under 
38 C.F.R. § 4.71a, DC 5237, Note 1.  Furthermore, the Veteran has 
not been diagnosed with degenerative disc disease during the 
period considered and a discussion of an increase in disability 
rating under DC 5243 is not necessary.  

Thus, the Veteran has not met the schedular requirements for the 
next higher 20 percent disability evaluation prior to July 2, 
2008.  

Since July 2, 2008

The Board further finds that the preponderance of the evidence is 
against a rating in excess of 40 percent since July 2, 2008.  As 
noted above, a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Regarding the aforementioned VA and private outpatient treatment 
records and the November 2008 VA examination, the Veteran does 
not warrant an increase in rating, as there is no noted 
ankylosis.  Thus, based on the aforementioned evidence, there 
Veteran has not met the schedular requirements for a 50 percent 
disability evaluation under DC 5237.


Although the Veteran has shown pain on motion, the Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected lumbosacral injury are, however, 
already contemplated by the 40 percent rating for his back 
disability.  The November 2008 VA examination included that 
examiner's specific notations, considering DeLuca criteria, that 
there was a loss of forward flexion, extension, lateral flexion 
bilaterally and rotation bilaterally.  38 C.F.R. § 4.71a, DC 
5237. However, there is no evidence of unfavorable ankylosis of 
the thoracolumbar spine, much less evidence of ankylosis of the 
entire thoracolumbar spine.  As noted above, the only way to 
obtain a disability rating in excess of 40 percent under the 
appropriate diagnostic codes is to have ankylosis of the entire 
thoracolumbar spine.

The Veteran has been diagnosed with degenerative disc disease; 
however, considering the claim under the criteria for an 
increased rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, 
does not result in a higher 60 percent evaluation.  During the 
November 2008 VA examination, the Veteran reported that in early 
November 2008 he was putting a bench together with minimal help 
and bending and his lumbosacral disability caused him to go to 
bed, a problem he reported happens on a weekly basis.  There is 
no evidence of record demonstrating the Veteran has had 
incapacitating episodes that required bed rest prescribed by a 
physician in the past 12 months due to his lumbosacral spine 
disability, therefore, the Veteran does not warrant a 60 percent 
disability evaluation under DC 5243.  38 C.F.R. § 4.71a, DC 524, 
Note 1.  

The Board further finds that a separate evaluation is not 
warranted for neurological symptoms associated with the Veteran's 
service-connected lumbosacral strain.  During the November 2008 
VA examination, the Veteran reported experiencing mild fecal 
leakage, nocturia, and urinary frequency and the diagnoses 
included mild BPH; however, the examiner specifically concluded 
that those complaints were not related to the service-connected 
back disability.  Further, the examination report was absent for 
any neurological disability, to include the Veteran's diagnosed 
BPH.  The absence of documented neurological disability is found 
to be more probative than the Veteran's reported complaints.  
Therefore, the Board finds there is no basis to award a separate 
disability rating for a neurological impairment associated with 
the Veteran's service-connected lumbosacral spine disability.  

In sum, there is no support for a disability rating in excess of 
10 percent for the Veteran's service-connected lumbosacral spine 
disability prior to July 2, 2008, or in excess of 40 percent 
since July 2, 2008.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b).

Extraschedular Considerations

The Veteran has indicated that his service-connected lumbosacral 
condition has caused him to retire in October 2008 due to pain; 
he further reported that when he was working, he had to quit 
early each night due to the pain.  See November 2008 VA 
examination report.  As such, the Board must adjudicate the issue 
of whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's service-
connected low back disability.  The competent medical evidence of 
record shows that his degenerative disc disease of the lumbar 
spine is primarily manifested by pain, tenderness and limitation 
of motion.  Many of the applicable diagnostic codes used to rate 
the Veteran's disability provide for ratings based on limitation 
of motion.  See for example DC 5237, 5242.  The effects of pain 
and functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 202.  The effects of the Veteran's disabilities have been 
fully considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary at 
this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected degenerative disc disease lumbar spine prior to 
July 2, 2008 is denied, and a disability evaluation in excess of 
40 percent since July 2, 2008 is denied.   


REMAND

The Veteran contends that he currently suffers from a skin 
condition on his head, which is recurrent, as well as a constant 
condition on the back of his legs, both of which he sustained in 
service due to herbicide exposure in Vietnam.  

In this regard, the Board notes the Veteran's service in Vietnam 
from October 1968 to May 1969.  Thus, he is presumed to have been 
exposed during such service to an herbicide agent, including 
Agent Orange, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  Chloracne shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that chloracne 
or other acneform disease consistent with chloracne is manifest 
to a degree of 10 percent within one year of date of last 
exposure.  38 C.F.R. § 3.307(d).

In October 2005, the Veteran under a VA examination during he 
reported that he served in Vietnam from 1968 to 1969 and that in 
the mid-1970's he started having blisters on the back of his 
head, ears, and legs, due to herbicide exposure.  He also 
reported that his skin condition is worse; specifically, during 
the summer months he experiences breakouts and rupture, causing 
skin irritation.  Upon review of the claims folder, the examiner 
diagnosed the Veteran with chloracne.  

The examination is inadequate because the examiner did not 
include an opinion as to the etiology of the chloracne or address 
the pertinent question of when the condition manifest.  Thus, 
another VA examination should be conducted to clarify the current 
nature and likely etiology of any skin condition that the Veteran 
may have.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any skin.  The 
claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner should 
conduct a thorough examination and provide a 
diagnosis for any pathology found.  Based on 
the examination and review of the record, the 
examiner must answer the following questions:

Does the Veteran have a current skin 
condition, and, if so:

Is it at least as likely as not that any 
current skin disorder had its onset during 
active service or is related to any in-
service disease or injury, to include 
exposure to herbicides, as claimed by the 
Veteran?  

The examiner should specifically comment on 
the post-service diagnoses of Candida, 
dermatitis, and chloracne and should provide 
a rationale for any opinion given.  If the 
examiner determines that a diagnosis of 
chloracne is warranted, the examiner should 
comment on whether that condition was 
manifest within one year of the Veteran's 
last exposure to herbicides.  

2.  Thereafter, readjudicate the claim.  If 
the decision with respect to the claim 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


